DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 9-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2013/0319420 (Danford).
Regarding claim 1, Danford discloses a breathing equipment training device (abstract), the device comprising: 
a shell 30,32,34 (each valve subassembly 30,32,34 can be interpreted as a shell - para 0023, FIG. 4) having first and second openings (base components 36,38,40 each has a webbed configuration for facilitating easy air flow through the base as best shown in FIG. 3 - para 0024; this webbed configuration can be interpreted to comprise the first openings; the caps 72-84 each incorporates a selected number of apertures defined about a perimeter thereof - para 
a diaphragm 60,62,64 positioned in an inner cavity of the shell 30,32,34 about the second opening (FIGS. 4-6) and configured to impede, but not completely block, the airflow into the shell through the second opening (the flexible diaphragms 60,62,64 provide resistance to inhalation by the wearer as shown in FIG. 6 - para 0026), 
wherein the shell includes a pin 58 located within the inner cavity of the shell and fixed to the shell proximate the second opening (FIGS. 4-6), the pin 58 configured to hold the diaphragm 60,62,64 in position laterally between the first and second openings (FIGS. 5-6).
Regarding claim 2, Danford teaches the device of Claim 1, and further discloses wherein: the diaphragm 60,62,64 is configured to traverse along an outer circumferential surface of the pin 58 along an axis between the first and second openings (diaphragms 60,62,64 each has a post portion 66 that traverses along an outer circumferential surface of the stem 58 as best shown in FIGS. 5-6, para 0025), the pin 58 is further configured to guide the diaphragm 60,62,64 along the axis between the first and second openings (FIGS. 5-6), and the pin 58 is statically fixed to the shell proximate the second opening (FIGS. 5-6).
Regarding claim 4, Danford teaches the device of Claim 1, and further discloses wherein an outer circumference of the diaphragm 60,62,64 is smaller than an inner circumference of the inner cavity (the diaphragms 60,62,64 fit within the shell, thus the outer circumferences of the diaphragms are inherently smaller than the inner circumference of the inner cavity - FIGS. 5-6) such that a gap is present laterally between the diaphragm and the inner cavity, the gap configured to allow the impeded airflow through the shell (in the inhale configuration as shown in 
Regarding claim 7, Danford teaches the device of Claim 1, and further discloses wherein: the first opening includes a first set of openings (base components 36,38,40 each has a webbed configuration comprising a plurality of openings as best shown in FIG. 3 - para 0024), the second opening includes a second set of openings (the caps 72-84 each incorporates a selected number of apertures defined about a perimeter thereof - para 0029, FIG. 4), and the shell is airtight between the first and second sets of openings, with an exception of the first and second sets of openings (when the diaphragms 60,62,64 are in the closed or exhale position as shown in FIG. 5, airflow between the first and second sets of openings is blocked).
Regarding claim 9, Danford teaches the device of Claim 1, and further discloses wherein the shell includes a raised surface with a one or more flanges that protrude from the shell (base components 36,38,40 each has a plurality of flanges engaging with the respective opening 42,44,46 of the mask 14 - FIGS. 4-6), the one or more flanges configured to be inserted into a slot or groove in the opening in the mask to couple the device to the mask (FIGS. 4-6).
Regarding claim 10, Danford teaches the device of Claim 1, and further discloses a system comprising the device of Claim 1, further comprising the mask 14 configured to cover a mouth and nose of a user (FIG. 1), the mask including the breathing opening 42,44,46 configured to allow airflow into the mouth of the user (FIG. 4).
Regarding claim 11, Danford discloses a method for breathing equipment training (abstract), the method comprising:
 attaching, to a mask 14, a breathing equipment training device that includes (i) a shell 30,32,34 (each valve subassembly 30,32,34 can be interpreted as a shell - para 0023, FIG. 4) having first and second openings (base components 36,38,40 each has a webbed configuration for facilitating easy air flow through the base as best shown in FIG. 3 - para 0024; this webbed configuration can be interpreted to comprise the first openings; the caps 72-84 each 
breathing through the breathing equipment training device (when the wear inhales, the flexible diaphragm is deflected inwardly as shown in FIG. 6 to provide resistance to the inhalation - para 0026).
Regarding claim 12, Danford teaches the method of Claim 11, and further discloses wherein: the diaphragm 60,62,64 is configured to traverse along an outer circumferential surface of the pin 58 along an axis between the first and second openings (diaphragms 60,62,64 each has a post portion 66 that traverses along an outer circumferential surface of the stem 58 as best shown in FIGS. 5-6, para 0025), the pin 58 is further configured to guide the diaphragm 60,62,64 along the axis between the first and second openings (FIGS. 5-6), and the pin 58 is statically fixed to the shell proximate the second opening (FIGS. 5-6).
Regarding claim 14, Danford teaches the method of Claim 11, and further discloses wherein an outer circumference of the diaphragm 60,62,64 is smaller than an inner 
Regarding claim 16, Danford teaches the method of Claim 11, and further discloses wherein breathing through the breathing equipment training device comprises simulating on-demand breathing associated with a self-contained breathing apparatus (para 0008).
Regarding claim 17, Danford discloses a breathing equipment training device (abstract), the device comprising: 
a shell 30,32,34 (each valve subassembly 30,32,34 can be interpreted as a shell - para 0023, FIG. 4) having first and second sets of openings (base components 36,38,40 each has a webbed configuration comprising a plurality of openings as best shown in FIG. 3 - para 0024; this webbed configuration can be interpreted to comprise the first set of openings; the caps 72-84 each incorporates a selected number of apertures defined about a perimeter thereof - para 0029, FIG. 4; these apertures can be interpreted as the second set of openings), a portion of the shell adjacent to the first opening configured to be inserted into a breathing opening in a mask 14 to form a connection with the breathing opening of the mask (bases 36,38,40 are each mounted through the body of the mask - para 0023, FIGS. 1-6), the second set of openings configured to be exposed to ambient air and allow an airflow into the shell (the apertures in caps 72-84 allow for air to be inhaled through the valve subassemblies 30,32,34 - paras 0029-0031, FIG. 4); and 
a diaphragm 60,62,64 positioned in an inner cavity of the shell 30,32,34 about the second set of openings (FIGS. 4-6) and configured to impede, but not completely block, the 
wherein the shell further includes a pin 58 located within the inner cavity of the shell forming a portion of the shell (FIGS. 4-6), the pin 58 extending along an axis between the first and second sets of openings and positioned proximate the second set of openings (FIGS. 5-6), the pin 58 configured to hold the diaphragm 60,62,64 in position laterally between the first and second sets of openings (FIGS. 5-6).
Regarding claim 18, Danford teaches the device of Claim 17, and further discloses wherein an outer circumference of the diaphragm 60,62,64 is smaller than an inner circumference of the inner cavity (the diaphragms 60,62,64 fit within the shell, thus the outer circumferences of the diaphragms are inherently smaller than the inner circumference of the inner cavity - FIGS. 5-6) such that a gap is present laterally between the diaphragm and the inner cavity, the gap configured to allow the impeded airflow through the shell (in the inhale configuration as shown in FIG. 6, a gap is present between the diaphragm and the inner cavity allowing impeded airflow through the shell - para 0026).
Regarding claim 20, Danford teaches the device of Claim 17, and further discloses a system comprising the device of Claim 17, further comprising the mask 14 configured to cover a mouth and nose of a user (FIG. 1), the mask including the breathing opening 42,44,46 configured to allow airflow into the mouth of the user (FIG. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Danford in view of US 2016/0059049 (Langford).
Regarding claim 8, Danford teaches the device of Claim 1, but does not explicitly disclose wherein the shell further includes at least one depressible latch configured to fix the shell to the mask.
Langford teaches an analogous device (abstract) having a shell 340 with at least one depressible latch 348 configured to fix the shell to the mask (para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danford’s device with the depressible latch members as taught by Langford as an alternative securement configuration providing a convenient surface for grasping by the user for latching and unlatching (Langford: para 0049).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3, 5-6, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Joshua Lee/            Primary Examiner, Art Unit 3784